KELLY, Judge.
Claimant, Kristine E. Johnson, seeks review of the final order of the Industrial Commission disqualifying her from the receipt of unemployment compensation benefits pursuant to § 8-73-108(5), C.R.S. 1973 (1980 Cum.Supp.), and requiring repayment of amounts overpaid pursuant to § 8-81— 101(4), C.R.S. 1973 (1980 Cum.Supp.). We dismiss the petition for review.
Claimant received unemployment compensation benefits after her employment as a health care specialist for Rocky Mountain Planned Parenthood was terminated in April 1980. The Industrial Commission entered a final order on October 27, 1981, finding that claimant had refused a referral to suitable work.
Claimant petitioned for review of this order on November 12,1981, within the twenty-day time limit required by § 8-74-107(2), C.R.S. 1973 (1981 Cum.Supp.). However, she failed to join her former employer, Rocky Mountain Planned Parenthood. In Sakai v. Industrial Commission, 620 P.2d 65 (Colo.App.1980), we held that the former employer is an indispensable party to the review of an Industrial Commission order. Although the claimant here was receiving extended benefits under § 8-75-101, et seq., C.R.S. 1973 (1981 Cum.Supp.), such benefits are partially charged against employer’s account. See 20 C.F.R. 615.10 and 615.15(b). Thus, the employer is an indispensable party to the review of an Industrial Commission order concerning extended benefits. Moreover, failure of the Industri*1110al Commission to join the employer in its original proceeding against claimant does not relieve her of the obligation to join such an employer as an indispensable party on review. We are without jurisdiction to consider either her petition for review or the question whether the employer was also an indispensable party before the Industrial Commission.
Accordingly, the petition for review is dismissed.
SMITH, J., concurs.
KIRSHBAUM, J., dissents.